         Case 1:18-cv-02909-DLC Document 33
                                         32 Filed 05/18/20
                                                  05/15/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 15, 2020
BY ECF AND EMAIL
The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     S.E.C. v. Sohrab Sharma et al., 18 Civ. 2909 (DLC)

Dear Judge Cote:

        The Government respectfully submits this letter to update the Court on the status of the
parallel criminal case captioned United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS). Pursuant
to scheduling orders entered by Judge Schofield on March 26, 2020 and April 23, 2020 in that
criminal case, the jury trial of defendants Sohrab Sharma and Robert Farkas has been adjourned
from April 2020 to November 12, 2020 due to the national health emergency relating to the deadly
COVID-19 virus. Defendant Raymond Trapani pleaded guilty on July 17, 2019.

                                                    Respectfully submitted,
 Status letter due 12/18/2020.                      CRAIG STEWART
 Dated: May 18, 2020                                Attorney for the United States
                                                    Acting Under 28 U.S.C. § 515

                                              By:   __/s________________________
                                                    Samson Enzer / Negar Tekeei
                                                    Assistant United States Attorneys
                                                    (212) 637-2342 / -2482

cc:    All counsel of record (via ECF)
